DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 10, 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khurana (U.S. Pub. No. 2013/0297024 A1, hereinafter “Khurana”). 
Khurana discloses, regarding claim 1, a spinal implant device (10, see Fig. 4) comprising: a distal end (12), a proximal end (14), two opposing side walls (20) extending between the distal end and the proximal end (see Fig. 4), an upper wall (16), and a lower wall (18) forming a lower surface of the spinal implant device (see Fig. 4); a central cavity (24); and a movable lid (50’ or 70, see Figs. 4-5, see paras. [0027] and [0029]); wherein the movable lid is configured to open to provide access to the central cavity to allow the central cavity to be packed with a material (see para. [0026], not when the lid 50’ is moved off of the distal end 12, the distal end is open to provide 
Regarding claim 2, wherein the movable lid comprises a hinge (see annotated Fig. 5 below, see also para. [0029], note that lid 70 is snapped onto the implant via a flexible hinge formed between the main body 72 and the wings 74).

    PNG
    media_image1.png
    257
    289
    media_image1.png
    Greyscale

Regarding claim 4, wherein the movable lid is coupled to the distal end (via 54, see Fig. 4).
Regarding claim 5, wherein the movable lid comprises one or more ridges (see annotated Fig. 5 above, note lateral wings 74 extend outward from main body 72 forming ridges).
Regarding claim 6, wherein the central cavity comprises at least 50% of the volume of the spinal implant device (see Fig. 4, see also para. [0024], note that the central cavity 24 extends between the upper and lower surfaces 16 and 18, and is 
Regarding claim 10, wherein the movable lid and the upper wall form the upper surface of the spinal implant device (see Fig. 4, note that the upper surface of lid 50’ is flush with the upper wall 16 and thus forms at least a portion of an upper surface of the spinal implant).
Regarding claim 13, wherein the movable lid is configured to interlock with the two opposing side walls or the proximal end (via wings 56 or 74, see Figs. 4-5, see also para. [0038]-[0029]).
Regarding claim 17, wherein a side wall of the two opposing side walls comprises one or more openings (see annotated Fig. 4 below).

    PNG
    media_image2.png
    351
    591
    media_image2.png
    Greyscale

Claim(s) 21-23, 25-26, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganter et al. (U.S. Pub. No. 2014/0309741 A1, hereinafter “Ganter”). 
Ganter discloses, regarding claim 21, a spinal implant device (see Figs. 3A-3G) comprising: a distal end and a proximal end defining a length therebetween (see annotated Fig. 3A below), two opposing side walls extending between the distal end and the proximal end (see annotated Fig. 3A below), an upper surface and a lower surface (see annotated Fig. 3A below) defining a height therebetween (e.g. distance between upper and lower surface); a central cavity (32); and a feature configured to compress along the height of the spinal implant device (e.g. gap between plates 22 and 24, see para. [0059]).
Regarding claim 22, wherein the upper surface comprises a movable lid (24 and 40, see Fig. 3A).
Regarding claim 23, further comprising a hinge (28, see Fig. 3A).
Regarding claim 25, wherein at least one side wall comprises an opening configured to be compressed (see annotated Fig. 3A above).
Regarding claim 26, wherein at least one side wall comprises a longitudinally extending slot (see annotated Fig. 3A above).
Regarding claim 32, wherein the spinal implant device comprises a movable lid, wherein the movable lid is configured to hover above a ledge of the spinal implant device under normal anatomical loads (see annotated Fig. 3F, note 24 hovers over ledge, see also para. [0068] “compressed in a range from approximately 2 to 12 degrees”).

    PNG
    media_image3.png
    290
    498
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana, as applied to claim 1 above, and in view of Joly et al. (U.S. Pub. No. 2017/0333205 A1, hereinafter “Joly”). 
Khurana discloses all of the features of the claimed invention, as previously set forth above. Khurana further discloses, regarding claim 14, wherein at least one of the two opposing side walls comprises a thin framework (see Fig. 4, note that the frame surrounding 24 is relatively thin); and regarding claim 15, wherein the upper and lower walls comprise a thin framework (see Fig. 4, note that the frame surrounding 24 is relatively thin). Khurana however fails to disclose, regarding claims 14 and 15, wherein the framework is configured to support a porous body. 
Joly discloses a vertebral implant with a thin framework of the implant (2, see Figs. 3A-3D), wherein the framework supports a porous body (3) in order to enable colonization of bone and allow the growth of bone issue and reduce the risk of the implant later becoming detached from the disc space (see para. [0065]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thin framework in Khurana to include a porous body in view of Joly in order to enable colonization of bone and allow the growth of bone issue and reduce the risk of the implant later becoming detached from the disc space. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganter, as applied to claim 21 above, and in view of Joly et al. (U.S. Pub. No. 2017/0333205 A1, hereinafter “Joly”).
Ganter discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 28, wherein at least one of the two opposing side walls comprises a thin framework configured to support a porous body.
Joly discloses a vertebral implant with a thin framework of the implant (20, see Figs. 21B-21C), wherein the framework supports a porous body (201) within the openings of the implant (20) in order to enable colonization of bone and allow the growth of bone issue and reduce the risk of the implant later becoming detached from the disc space (see paras. [0061] and [0065]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thin framework forming the openings in Khurana to include a porous body in view of Joly in order to enable colonization of bone and allow the growth of bone issue and reduce the risk of the implant later becoming detached from the disc space. 

Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganter, as applied to claim 21 above. 
Ganter discloses all of the features of the claimed invention, as previously set forth above. Ganter further discloses that the implant has a height in the range of 3 mm to 18 mm (see para. [0054]) and compression within an angle range of 2 to 12 degrees (see para. [0068]). Ganter further customizing the flexibility and dimensions of the device to achieve the desirable dynamic stabilization of the spine (see paras. [0050] and [0052]). However, Ganter fails to explicitly disclose, regarding claim 30, wherein the spinal implant device is configured to compress in height within a range from 0.1 mm to 1 mm; and regarding claim 31, wherein the spinal implant device is configured to compress in height within a range from 1% to 10% of the total height.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spinal implant in Ganter to be configured to compress in a height range from 0.1mm to 1 mm and in a range of 1% to 10% of the total height, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganter, as applied to claims 21 and 32 above, and in view of Kim et al. (U.S. Pub. No. 2016/0296338 A1, hereinafter “Kim”). 
Ganter discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 33, wherein the movable lid is configured to contact the ledge of the spinal implant device under greater than normal. 
Kim discloses an artificial disc replacement (100, see Fig. 1) that enable compression under load (see Fig. 10), wherein the movable lid (20) is configured to contact the ledge (20) of the spinal implant under greater than normal load (see Fig. 10, see paras. [0072]-[0073]) in order to enable folding / compression of the artificial disc and aid in insertion of the disc replacement between the adjacent vertebrae (see paras. [0062]-[0063]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the movable lid in Ganter to be configured to contact the ledge under greater than normal load in view of Kim in order to enable folding / compression of the artificial disc and aid in insertion of the disc replacement between the adjacent vertebrae.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Abdou (U.S. Pub. No. 2006/0074488 A1) discloses a bone fixation and fusion device that enables load sharing with bone graft to promote fusion. 

Sharabani (U.S. Pub. No. 2019/0175357 A1) discloses an expandable implant that receives bone graft. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773